Citation Nr: 1710441	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-31 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD), as due to toxic herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia., Associate Counsel


INTRODUCTION

The Veteran served in active duty in the United States Marine Corps from June 1967 to June 1971.  
This matter is on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

 
FINDING OF FACT

The competent evidence of record does not show that Veteran's current lung condition was not noted during his active service and is not related to service or to toxic herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability, to include as secondary to a service-connected right knee condition, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2  (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in January 2015.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the necessary records were obtained in compliance with the Remand instructions, and a new VA opinion was obtained, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case most recently in May 2015.   

Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD), as due to toxic herbicide agent exposure.  Specifically, he claims that his chronic respiratory distress stems from exposure to Agent Orange during service. 
 
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2014).  

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307 (a)) for diseases such as chloracne or other acneform diseases consistent with ischemic heart disease, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias and, as potentially relevant here, chloracne and respiratory cancers.  38 C.F.R. § 3.309 (e).  

In this case, after reviewing all evidence currently of record, the Board determines that service connection for chronic obstructive pulmonary disorder (COPD) is not warranted because the evidence does not show that the Veteran's COPD is related to or had its onset during his service, nor is it related to his toxic herbicide exposure.  

First, while the Veteran served in the Republic of Vietnam from 1967 to 1971 and is therefore presumed to have been exposed to Agent Orange in service, COPD is not a disorder that may be presumed related to toxic herbicide agent exposure.  Accordingly, Veteran's respiratory distress cannot be attributed to his acknowledged herbicide agent exposure on a presumptive basis. 

Next, although though his primary assertions have been addressed above, the Veteran is not precluded from establishing service connection for his COPD with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted on this basis.  

Specifically, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to COPD or any sort of respiratory disease in service.  Significantly, while the Veteran's records reveal hospitalization for acute respiratory disease, his June 1971 separation exam does not note respiratory disease; thus, that illness had resolved by the time of the Veteran's discharge in June 1971; moreover, an in-service chest x-ray was negative for COPD, and there is no indication of an underlying chronic disorder.  

In fact, the first indication of COPD was not until a June 1989 radiologic consultation, in which the Veteran showed "severe degree of COPD."  However, this first diagnosis of COPD is not until eighteen years after he left active duty.  Therefore, a continuity of symptoms is not established based on the clinical evidence of record.  Current disability is conceded.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent to diagnose a disorder such as COPD, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering whether a statement is credible, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Specifically, March 2012 VA examination notes that Veteran self-reported a "continuous cough since 1969 after returning from Viet Nam" and that he has had recurring blood in his sputum since 1969.  However, this is contradicted by the fact that he filed his first claim for benefits in February 2010 for a rash related to Agent Orange, but did not include COPD or respiratory distress in that claim.  This weighs against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Further, had the Veteran had symptoms of COPD or any other respiratory disease continuously since separation in 1971, as he now claims, there seems to be no reason why he would not have identified them at that time, between 1971 and 1989. 

Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Finally, there is no medical nexus between the Veteran's active duty and current complaints.  The March 2012 VA medical opinion supporting the prior denial of service connection was inadequate, as outlined in the Board's January 2015 remand.  Pursuant to the Board's remand order, an addendum opinion was obtained in April 2015.  This opinion, completed by a different practitioner, still states that it is less likely than not that Veteran's COPD is related to any exposure in the military or related to service in Vietnam.  In providing this opinion, the examiner noted that etiologies of COPD and cough variant asthma have a genetic as well as an environmental component, but that the Veteran did not incur COPD in service, based on the normal X-ray in his service medical record.  

The Board finds that this examination was adequate for evaluation purposes.  While there is no indication that the examiner physically examined the Veteran, the examiner reviewed the claims file, and there is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any material fact.  Additionally, the Veteran ha submitted no clinical evidence to rebut the VA medical examiner's opinion.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating the disorder on appeal to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of respiratory disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements linking his COPD to Agent Orange exposure, are found to lack competency.
  
Unfortunately, because the Veteran's COPD cannot be attributed to his service, particularly his exposure to Agent Orange, entitlement to service connection for this condition is denied.


ORDER

Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD), as due to toxic herbicide agent exposure, is denied. 




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


